         Case 1:20-mc-00544-GHW Document 3 Filed 11/25/20 Page 1 of 1



                      UNITED STATES DISTRICT COURT FOR                        USDC SDNY
                     THE SOUTHERN DISTRICT OF NEW YORK                        DOCUMENT
                                                                              ELECTRONICALLY FILED
                                                                              DOC #:
                                                                              DATE FILED: 11/25/2020
UNITED STATES OF AMERICA,
     Plaintiff,

                       v.                            Case No.: 1:20-mc-544
                                                     (originally Civil Action No. 62 Civ. 1576)
M. KLAHR, INC., et al.,
      Defendants.



               ORDER TERMINATING FINAL JUDGMENT


       The Court, having received the motion of plaintiff United States of America for

termination of the final judgment entered in the above-captioned case, and the Court having

considered all papers filed in connection with this motion, and the Court finding that it is

appropriate to terminate the final judgment, it is


       ORDERED, ADJUDGED, AND DECREED:
       That said final judgment is hereby terminated.




Dated: November 25, 2020                         _____________________________________
                                                        GREGORY H. WOODS
                                                       United States District Judge
